In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Nicolai, J.), entered April 6, 2007, which denied their motion pursuant to CPLR 4102 (e) for leave to file a jury demand nunc pro tunc.
Ordered that the order is affirmed, with costs.
The defendants failed to make an adequate factual showing that their failure to timely file a jury demand was the result of inadvertence or other excusable default (see Behrmann v Heinz Pet Prods., 215 AD2d 619 [1995]; Tarantino v City of New York, 148 AD2d 601 [1989]; Joseph v Exxon Corp., 83 AD2d 549 [1981]; cf. Lane v Marshall, 89 AD2d 579 [1982]; Calspan Corp. *649v Fingermatrix, Inc., 84 AD2d 826 [1981]). Accordingly, the Supreme Court properly exercised its discretion in denying the defendants’ motion. Schmidt, J.P., Spolzino, Skelos, Lifson and McCarthy, JJ., concur.